Citation Nr: 0310216	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
residuals of bilateral hip and leg injuries.  During his 
October 1997 RO hearing, the veteran withdrew his claim for 
service connection for residuals of the bilateral leg injury 
(see page 7 of the transcript of that hearing).

An October 1998 Board decision denying service connection for 
the bilateral hip disability was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court issued an order vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication.  The Board, in turn, remanded 
the case to the RO in August 2001.  It was noted that a 
September 1999 rating decision determining that new and 
material evidence had not been submitted to reopen the claim 
now before the Board was predicated on the finality of the 
Board's October 1998 decision.  But since the Court's 
December 2000 order vacated the Board's October 1998 
decision, the RO's ensuing September 1999 rating decision was 
rendered moot.  

In October 2002 the veteran cancelled a hearing scheduled 
before Board.  




REMAND

In November 2002, the Board undertook additional development 
in this case, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The veteran was notified of this in a 
January 2003 letter.  

As a result of the development, some private clinical records 
and records from the Social Security Administration (SSA) 
were obtained.  But on May 1, 2003, before the development 
could be completed, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 
invalidated a portion of the Board's development 
regulations-specifically, 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the RO for 
initial consideration or obtain the appellant's waiver.  

Because the additional development was not completed and in 
light of procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the case must be remanded to the RO 
for the following actions:  

1.  The RO should request the veteran and his 
representative to identify all VA and non-VA 
health care providers that treated him for 
bilateral hip disability during the period from 
discharge from active service until the present.  
Ask him to provide the dates of treatment from 
each provider.  As to each such provider, ask the 
veteran to provide a current full mailing 
address.  Since the veteran and his 
representative have already submitted numerous 
private clinical records, including recently in 
February 2003, ask them only to identify those 
records which have not been previously submitted.  
Obtain the records from each health care provider 
identified.  
2.  The veteran should also be invited to submit 
any other evidence, preferably contemporaneous to 
the present, showing the presence of a hip 
disorder causally linked to his claimed accident 
in service, such as letters written to his family 
or friends and the like.

3.  Because the veteran says he filed a claim for 
Workman's Compensation benefits in about 1986, 
ask him to complete a release with the name and 
address of his employer at that time as well as 
all other identifying information, e.g., the name 
of the insurer or any docket number.  Please 
contact the insurer and employer, as well as any 
state agency that may have relevant records, and 
request copies of all medical records pertaining 
to that claim.  

4.  Schedule the veteran for a VA orthopedic 
examination to determine the nature, etiology and 
probable time of onset of his current bilateral 
hip disability.  The examiner should indicate 
whether it is at least as likely as not that any 
current bilateral hip disability is etiologically 
related to the veteran's military service, 
including any injury during service, and whether 
it is at least as likely as not that such 
disorder first manifested during military service 
or within one year after discharge in January 
1953 from active service.  Send the claims folder 
to the examiner for review.  The rationale for 
all diagnoses and opinions expressed should be 
discussed.  The examination report must confirm 
that the claims folder was reviewed.  

5.  The RO must review the claims folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107, is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures are fully satisfied.  

6.  If any development is incomplete, including 
if the VA examiner's medical evaluation report 
does not include the opinion requested, 
appropriate corrective action should be taken.  
38 C.F.R. § 4.2  Then, if the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC) and given an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


